The defendants did not change their responsibility as common carriers, and adopt that of warehousemen, by removing the goods from their barge to their float, on their arrival at Albany. The change was their own act without consultation with or notice to the plaintiffs or their agent; the goods were still subject to their control, and there had been no actual delivery. The float was in effect a substituted means of conveyance furnished by the defendants. By placing the goods on that, the transit from the plaintiffs to their agent was not terminated. It was so decided by this court in the case of Miller v. The Steam NavigationCompany (6 Seld., 431). In that case, as in this, there had been a removal of the goods from a barge to a float, and Judge JEWETT said, "there was nothing to show an intention to store the goods, or anything to justify the defendant to do that, if such had been the intention. The facts and circumstances show conclusively that the defendant, instead of being engaged in storing the goods, was placing them in a situation to deliver them according to its contract. The goods had not been placed entirely in a condition to deliver them when the accident happened. The defendant was at no time discharged of the responsibility which it had assumed as a common carrier."
There is undoubtedly an important difference between that case and the one which I am now considering. In that there had been no delay by the agent of the intended receiving line in furnishing the requisite means for the delivery of the goods; in this case there were repeated delays. Notices that the *Page 266 
goods were ready for delivery and calling for their reception, had been given to the agent of the Atlantic Line on three successive days. No canal boat was sent to the float to receive the goods on either day, but on the third day the agent on being served with the notice "replied that he was then taking some goods from the Eckford Line of tow boats on the river, and that as soon as he got them on he would have them shove up to the float and take on what goods they had for his line." The goods were retained on the float until they were consumed by a fire on the afternoon of the same day. The referee finds that the Atlantic Line did not receive (he doubtless meant furnish the means to receive) the goods within a reasonable time after notice from the defendants of the arrival of the goods and after the defendants had requested the agent of that line to take them away. The question is whether by reason of this delay the defendants were relieved from their responsibility as common carriers at the time of the fire. Of course there had been no delivery. The goods were still in possession of the defendants, and subject to their control. If they had the power to change the character of their possession, when was it changed? Not surely at the moment of serving the notice. A reasonable time for taking possession of the goods by the Atlantic Line must undoubtedly have first elapsed. If there had been no delay there could have been no hiatus between the responsibilities of the two. When the responsibility of the defendants had terminated, that of the Atlantic Line would have commenced. When goods are forwarded by connecting lines, the owners have a right to consider them under the safeguard of a constant responsibility until they reach their place of destination. If a more lax rule should be established it would greatly prejudice the interests of the freightors on these extensive lines. To be sure, where there is no partnership between the proprietors of the several lines they should not be held responsible for the conduct of each other, nor can they be. In this case the delay of the Atlantic Line in receiving the goods did not impose upon the defendants the necessity of retaining possession of them beyond a reasonable time for their *Page 267 
reception after service of the notice. They might have unquestionably deposited the goods in a warehouse, and thus have relieved themselves from further responsibility; or they might, as they did, elect to retain them in their own possession. As they chose to retain them it must have been in their original character as common carriers. If they had intended to make a change, common fairness required that they should have given notice to the Atlantic Line to that effect. Even that would have been insufficient, as the agent of that line had no authority to relieve the defendants except by receiving the goods in behalf of his principals. No great wrong can be done to common carriers in ordinary cases by holding them to their responsibilities as such until they part with the possession and control of the goods, either by delivering them to the consignees or depositing them in a warehouse where, as in this case, one is accessible. It may subject them to some inconvenience, but it is better to do that than to expose the owners of goods, who are not usually present so as to protect their own interests, to losses by reason of the misconduct or omissions of the managers of the different lines at their places of connection. In this case the defendants retained the goods on their float probably from an expectation that they would soon be taken by the Atlantic Line, and possibly to save themselves the trouble of depositing them in a warehouse. In doing so they consulted no one, but acted at their own option, and as I conceive at their own risk.
It is not intended to decide that common carriers can in no case change their peculiar responsibilities while they retain possession of the goods confided to them. They may not be able with due diligence to find any one to receive the goods in behalf of the owner, and there may not be any safe place of deposit within their reach, and in such case their duties as carriers would end, and they would then become mere ordinary bailees. They may also deposit the goods in their own warehouse, and thus absolve themselves from any further responsibility as common carriers. That, however, can only be where there has been a failure by the owner or his agent to receive them. *Page 268 
There may be exceptions to the general rule as to the delivery of goods where they are conveyed by a railroad company directed to some station short of the termination of the route, or where they are transported by a steamer to be left at some wharf intermediate the termini of the voyage, and where by their known course of business the carriers can neither give notice to nor seek out the owners or consignees, and where no time can be spared to deposit the freighted goods in a warehouse. In such cases a delivery at the usual place at the station or on the dock, with notice if the person to receive them is present, or without notice if no one is present to receive any for or on behalf of the owner or consignee, would probably be sufficient. In the present case, however, there is nothing calling for an exception.
The judgment of the court below should be reversed, and there should be a new trial.
COMSTOCK, J., dissented; SELDEN, J., expressed no opinion.
Judgment reversed, and new trial ordered.